1 Reported in 119 P.2d 686.
This action was brought by plaintiffs, seeking a decree adjudging that a deed executed by John T. Hollis and Hester M. Hollis, his wife, was a mortgage, and for other relief. The trial court, after *Page 354 
a trial lasting four days, held that the deed was what it purported to be, an absolute conveyance of the land, and entered findings of fact, conclusions of law, and a decree accordingly. A proper notice of appeal was served and filed, and also a transcript of the record, but no properly prepared or certified statement of facts has been brought to this court. Appellants prepared a document, denominated a "proposed statement of facts," which they presented to the trial judge, together with a certificate for his signature, but he refused to sign the certificate, for reasons which are fully set forth in State exrel. Davies v. Superior Court, 3 Wn.2d 102, 99 P.2d 934, in which a writ of mandate was unsuccessfully sought to compel him to do so.
[1] As no statement of facts has been furnished, and we find no error in the record as it stands, the judgment appealed from is affirmed.
BLAKE, MAIN, MILLARD, and STEINERT, JJ., concur.